                                67 Filed 04/29/20
 Case 1:17-cr-00116-VM Document 68       04/28/20 Page 1 of 1




                                         United States Attorney
                                         Southern District of New York
                                         The Silvio J. Mollo Building
                                         One Saint Andrew’s Plaza
                                         New York, New York 10007




                                                                               See


                                                                  See Dolan v. United States

                           United States v. Gushlak
United States v. Pickett
